Name: Council Regulation (EEC) No 959/83 of 20 April 1983 extending for the second time the 1982/83 marketing year for beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 4 . 83 Official Journal of the European Communities No L 106/3 COUNCIL REGULATION (EEC) No 959/83 of 20 April 1983 extending (or die second time the 1982/83 marketing year for beef and veal year, which will involve delay in the fixing of these prices ; whereas it is accordingly necessary to extend the 1982/83 marketing year for beef and veal until 1 May 1983 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the 1979 Act of Accession, and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas, under Regulation (EEC) No 727/83 (2), the term of validity of the 1982/83 marketing year for beef and veal was extended until 24 April 1983 ; Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming HAS ADOPTED THIS REGULATION : Article 1 The 1982/83 marketing year for beef and veal shall end on 1 May 1983 and the 1983/84 marketing year shall commence on 2 May 1983 . Article 2 This Regulation shall enter into force on 25 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 20 April 1983 . For the Council The President I. KIECHLE (') OJ No L 148, 28 . 6 . 1968, p . 26 . (2) OJ No L 85, 31 . 3 . 1983, p . 4 .